Citation Nr: 1105660	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-32 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
left foot and ankle peripheral sensory neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M.D.L., and M.C.


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from March 1944 to 
October 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Milwaukee, 
Wisconsin, that in relevant part, granted service connection for 
left foot and ankle peripheral sensory neuropathy and assigned a 
10 percent rating effective March 29, 2006.  

In May 2008, the Veteran and two witnesses testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  In April 2009 and March 
2010, the Board remanded the case for further evidentiary 
development.  The Board is satisfied that the requested 
development has been accomplished and the case is ready for 
appellate consideration.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left foot and ankle peripheral sensory neuropathy 
has been characterized by symptoms that are compatible with 
moderate, incomplete paralysis of the sciatic nerve.  


CONCLUSION OF LAW

Since March 29, 2006, the criteria for an initial rating of 20 
percent, but not higher, for left foot and ankle peripheral 
sensory neuropathy have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

The Board notes that the Veteran's appeal of the initial rating 
assigned for the left foot and ankle peripheral sensory 
neuropathy is a downstream issue, and additional VCAA notice is 
not required.  38 C.F.R. § 3.159(b)(3) (2010); see Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the 
initial rating assignment triggers VA's obligation to advise the 
Veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 
(West 2002).  

The August 2007 statement of the case, under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," set 
forth the relevant diagnostic codes (DC) for rating the 
disability at issue.  The Veteran was thus informed of what was 
needed not only to achieve the next-higher schedular rating, but 
also to obtain all schedular ratings above that assigned.  
Therefore, the Board finds that the Veteran has been informed of 
what was necessary to achieve a higher rating for the service-
connected disability at issue.  

The Board also observes the Court's holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice 
requirements in an increased rating case.  However, this case was 
recently overturned in part by the Federal Circuit.  See Vazquez-
Flores v. Shinseki, 580 F.3d. 1270 (2009).  Hence, it need not be 
further discussed in this decision.  Consequently, the Board 
finds that the duty to notify provisions have been satisfactorily 
met, and neither the Veteran nor his representative has pointed 
out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, VA and private treatment records, September 
2006 and August 2010 VA examination reports, and the Veteran's 
statements and personal hearing testimony provided before the 
undersigned Veterans Law Judge at the RO in May 2008.  

The Board notes that the September 2006 and August 2010 VA 
examination reports, and November 2010 addendum, reflect that the 
examiners reviewed the Veteran's past medical history, documented 
his current medical condition, and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record, and with supporting rationale.  Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008).  The Board observes that the 
evaluations were provided by a physician and nurse practitioner, 
respectively, and not an identified neurologist.  In the March 
2010 Remand, the Board requested that the examination be 
conducted by an "appropriate specialist (preferably a 
neurologist)"; however, a review of the August 2010 examination 
report reveals that the nurse practitioner conducted the 
appropriate tests and answered the relevant questions posed by 
the Board in the March 2010 Remand.  Moreover, the Board's 
directive noted a preference not an absolute requirement.  
Additionally, in a November 2010 addendum, the examiner indicated 
that she reviewed the Veteran's claims file and confirmed her 
findings.  Hence, the Board finds that there has been substantial 
compliance to the Board's March 2010 Remand directives and 
another remand is not necessary for a new examination.  See 
Stegall, supra.  Finally, although the Veteran's representative 
pointed out in the January 2011 Brief that the examiner included 
responses to questions that were not necessary in the appeal, 
this additional information does not automatically render the 
opinion inadequate for rating purposes.  Again, a review of the 
examination reports shows that the criteria needed to evaluate 
the Veteran's service-connected disability were addressed and 
included in the findings.  Consequently, the Board concludes that 
the medical examinations are adequate for evaluation purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

Therefore, the Board finds that VA's duty to assist has also been 
met in this case.  

Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Schedule), found 
in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in 
the evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to military 
service. The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2010).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as here, 
the appeal pertaining to the left foot and ankle peripheral 
sensory neuropathy arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Hence, separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In rating diseases of the peripheral nerves, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  38 C.F.R. § 4.124(a) (2010).  
When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  Id.  The ratings for 
peripheral nerves are for unilateral involvement; when bilateral, 
they are combined with application of the bilateral factor.  Id.  
The use of terminology such as "mild," "moderate," and "severe" 
by VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2010).  

The Veteran's service-connected left foot and ankle peripheral 
sensory neuropathy is currently rated 10 percent disabling under 
Diagnostic Code 8620, which pertains to neuritis of the sciatic 
nerve.  Under Diagnostic Codes 8520, 8620, and 8720, disability 
ratings of 10 percent, 20 percent and 40 percent are assignable 
for incomplete paralysis of the sciatic nerve which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis with 
marked muscle atrophy.  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  
Diagnostic Codes 8620 and 8720 address the criteria for 
evaluating neuritis and neuralgia of the nerve, respectively and 
the criteria are consistent with those for evaluating degrees of 
paralysis as set forth above.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8620, 8720 (2010).  

Upon VA examination in September 2006, the Veteran gave a history 
of numbness over the medial aspect of the left foot since the 
time he underwent vein stripping for his service-connected 
varicose veins in 1972.  Clinical evaluation revealed that 
vibration and light touch were absent at the medial aspect of the 
left foot not going above the ankle.  Position sense was normal 
but pain sensation was decreased.  The examiner concluded that 
the clinical findings were due to the Veteran's vein stripping.  
Hence, service connection was granted for left foot and ankle 
peripheral sensory neuropathy secondary to the service-connected 
varicose veins, effective March 29, 2006.  Upon VA examination in 
August 2010, it was noted that the Veteran had an abnormal gait 
and that he used a wheeled walker.  EMG tests revealed an 
abnormal study with evidence of a chronic, sensorimotor, length-
dependent, primarily axonal polyneuropathy.  Functional 
limitations were present and causally related to the 
polyneuropathy.  The examiner commented that the polyneuropathy 
was more likely related to the Veteran's age and non-service 
connected medical conditions, including his back disability and 
knee disabilities rather than to his shrapnel wound and status 
post vein stripping because the symptoms were symmetric - the 
left side was not worse than the right.  In a November 2010 
addendum, the examiner noted that the claims file was reviewed 
and the opinions stated in August 2010 were confirmed.  

The Board observes that the August 2010 examiner asserted that 
the Veteran's service-connected left foot and ankle peripheral 
sensory neuropathy was not related to his service-connected 
disabilities.  However, service connection has clearly already 
been established for the disability.  Moreover, in assessing the 
severity of the service-connected disability at issue, the Board 
is precluded from differentiating between symptomatology 
attributed to different disabilities in the absence of medical 
evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  Consequently, in the event that any nonservice-
connected symptoms have not been clinically dissociated from 
manifestations of the service-connected left foot and ankle 
peripheral sensory neuropathy, VA must presume that all 
impairment shown is part and parcel of the service-connected 
disability.  

In considering the medical evidence in the file, as well as the 
Veteran's statements and personal hearing testimony, the Board 
finds that his service-connected left foot and ankle peripheral 
sensory neuropathy is compatible with moderate, incomplete 
paralysis of the sciatic nerve.  Hence, a 20 percent rating is 
warranted from the effective date of the award of service 
connection, March 29, 2006.  The Veteran has consistently 
complained of numbness in the medial aspect of the left foot and 
ankle, and EMG tests have shown evidence of clinical abnormality.  
Additionally, upon VA examination in August 2010, the examiner 
stated that the Veteran's neuropathy resulted in some functional 
impairment in the form of an unsteady gait, which required the 
use of a walker at least in part due to the neuropathy.  Based on 
these objective findings, and resolving any reasonable doubt in 
the Veteran's favor, the Board concludes that moderate disability 
of the sciatic nerve has been demonstrated.  However, moderately 
severe symptomatology has not been demonstrated at any time 
during the appeal period.  For example, there was no muscle 
wasting or atrophy found at either VA examination, and there was 
no paralysis.  Consequently, the Board also concludes that a 
rating in excess of 20 percent is not warranted during the appeal 
period.  


ORDER

An initial 20 percent rating for left foot and ankle peripheral 
sensory neuropathy is granted from March 29, 2006, subject to the 
regulations governing the payment of monetary awards.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


